             Entered on Docket December 4, 2020
                                                            Below is the Order of the Court.


 1
                                                             ___________________
 2
                                                             Christopher M. Alston
 3                                                           U.S. Bankruptcy Judge
                                                             (Dated as of Entered on Docket date above)
 4

 5

 6
        _______________________________________________________________
 7

 8

 9   Christopher M. Alston
10
     Bankruptcy Judge
     United States Courthouse
11   700 Stewart Street, Suite 6301
     Seattle, WA 98101
12
     206-370-5330
13
                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
14                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
15

16   In re                                          Chapter 13

17   Kyle David Hunt,                               Case No. 20-11760-CMA
18
                                                    ORDER DENYING MOTION FOR RELIEF
19                                                  FROM STAY

20                          Debtor.
21
              This matter came before the Court for hearing on December 3, 2020, on BSI Financial
22
     Services as the servicer for US Bank Trust National Association as Trustee of Cabana Series IV
23   Trust, its successors and/or assignees’ Motion for Relief from Stay [ECF No. 37]. The Court
24   considered the motion, the records and files in this case, and the oral argument. For the reasons
25   stated on the record that are incorporated by this reference, it is hereby
26            ORDERED that BSI Financial Services’ Motion for Relief from Stay is DENIED as

27
     moot.

28                                         /// END OF ORDER ///


     Order - 1


      Case 20-11760-CMA           Doc 55     Filed 12/04/20      Ent. 12/04/20 14:01:55          Pg. 1 of 1
